197 F.3d 1031 (9th Cir. 1999)
ALLSTATE INDEMNITY COMPANY, AN ILLINOIS CORPORATION, PLAINTIFF-APPELLANT,v.VINA STUMP, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF HAROLD STUMP; VERNON THE BOY AS PERSONAL REPRESENTATIVE OF THE ESTATE OF VICTOR THE BOY;AND ARTHUR WINDY BOY, ASSOCIATE JUDGE, CHIPPEWA CREE TRIBAL COURT, IN HIS OFFICIAL CAPACITY ONLY, DEFENDANT-APPELLEE.
No. 97-35822
U.S. Court of Appeals, Ninth Circuit
Argued September 16, 1998Submission deferred September 28, 1998Resubmitted January 8, 1999Decided August 19, 1999Amended September 13, 1999.Second Amended November 15, 1999

1
Appeal from the United states District Court for the District of Montana; Donald W. Molloy, District Judge, Presiding. D.C. No. CV-97-00082-DWM

Prior report: 191 F.3d 1071
ORDER

2
The opinion filed August 19, 1999, amended September 13, 1999, is further amended as follows:


3
At slip opinion page 9461, lines 9-14, delete "the Supreme Court there affirmed . . . only if the Strate  futility exception applies." Substitute "the Supreme Court there held that exhaustion was not required where it is evident that the tribal court lacks jurisdiction, not that the exhaustion requirement has been abolished altogether."


4
Page 9461, line 18, delete "Exhaustion, however, cannot be waived."


5
Page 9463, lines 9-13: delete "Generally speaking. . . been unnecessary."